Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 7/14/2020, claims 11, 13, 14, 16-19, 21, 23-32, 34, 36-40, 42-44, 47-50 and 52-55 are cancelled and claims 3, 5, 7, 8, 10, 12, 15, 20, 22, 33, 35 and 41 are amended. No claims are newly added.
Claims 1-10, 12, 15, 20, 22, 33, 35, 41, 45, 46 and 51 are pending in the instant application and are examined on the merits herein.
	Priority
The application claims benefit to provisional application US 62/865472 filed on 6/24/2019.
Information Disclosure Statement
The information disclosure statement (IDS) dated 7/14/2020 and 12/16/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 10 and 51 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejected claims recite the trademarked name “Laponite”. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, 15, 20, 22, 33, 35, 41, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milbocker et al. (US 8,114,157; 2012, PTO-892).
Milbocker et al. discloses a method for treating a growth of the bowel by injecting a gel-forming material between the mucosa and the muscle layer followed by removing the growth, wherein this procedure is described in more detail referred to as endoscopic mucosal resection (EMR). (Claim 14; Col. 3) EMR is designed to inject a material into the submucosa to create a “bleb” which separates tissue layers, enabling a surgeon to remove a growth without damaging underlying tissue, wherein said material is a gel at body temperature upon standing but becomes fluid upon shear (a.k.a. shear-thinning), such as what occurs when injecting said material facilitating the process of injection. (Col. 3, Col. 6) Milbocker also discloses that the growths envisioned as removed during EMR occur in the gastroesophageal tract and may be cancerous or non-cancerous polyps or nodules. (Col. 3)
One of ordinary skill in the art recognizes the “bleb” formed during the EMR procedure of Milbocker, as equivalent to the instant “interlayer tissue cushion” or “submucosal cushion”.
With respect to the limitations in claims 12, 15, 20 and 22, regarding the properties of the instant shear thinning hydrogel, (e.g. volume maintained for at least 1.5 hrs, gel-liquid transition from 25-600 Pa), Milbocker is silent on these properties. However, because Milbocker et al. discloses a product which is structurally identical to the instantly claimed structure the property claimed is necessarily present. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01(II))
Accordingly, the instant claims are anticipated by the cited prior art.

Claim 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oreffo et al. (US 2017/0043058, PTO-892).
Oreffo et al. discloses a kit comprising a hydrogel comprising a polymer and a clay nanocomposite, wherein Oreffo exemplifies a composition comprising alginate as the polymer and laponite as the clay nanocomposite. (Claim 22 and 25, ¶0107, 0191)
Accordingly, the instant claims are anticipated by the cited prior art.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 15, 20, 22, 33, 35, 41, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Milbocker et al. (US 8,114,157; 2012, PTO-892), in view of Oreffo et al. (US 2017/0043058, PTO-892), further in view of Kim et al. (US 2015/0352049, PTO-892).
The disclosure of Milbocker is referenced as discussed above. Milbocker does not teach a method of forming an interlayer, or submucosal, tissue cushion by injecting a composite hydrogel comprising an anionic polymer, specifically alginate and a layered silicate, specifically laponite.
Oreffo et al. discloses a method for tissue repair, tissue replacement, tissue support or cavity filling by administering a hydrogel comprising a polymer-nanoclay composite, wherein the polymer is exemplified as alginate and the nanoclay comprises nanoparticles of layered mineral silicates such as montmorillonite, bentonite, kaolinite, hectorite, halloysite and laponite (a synthetic layered silicate which is regarded as safe for medical use by the FDA), where laponite is exemplified by Oreffo. (¶0003, 0024, 0076-0078, 0080, 0107, 0191; Claims 25, 30, 31, 33) Oreffo also discloses that: 1) the modulus G’ is at least 100 Pa and the loss modulus G” is at least 20 Pa (Claims 20-21), 2) the polymer clay composite may comprise between about 0.5% and about 4% clay nanoparticles (w/v) and between about 0.5% and about 4% polymer (w/v) (¶0029-0030), and 3) the polymer-clay composite hydrogel is in gel form ex vivo but can be liquidized via injection through shear force then allowed to re-gel after injection. (¶0125)
Kim et al. discloses that gastric or colonic polypectromies, endoscopic mucosal  resections, and endoscopic treatments are variously performed in order to treat gastric or colon cancer, wherein the composition used by Kim for these procedures is an in situ polymer composite hydrogel comprising a mucoadhesive polymer, such as sodium alginate, and a hygroscopic material, such as calcium silicate. (¶0002, 0034, 0007; Claim 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gel used in the method of Milbocker could have been substituted for the gel disclosed by Oreffo.The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). One of ordinary skill in the art would have a reasonable assurance that the gel of Oreffo would predictably behave similarly to that of Milbocker because Oreffo suggests that the disclosed gels are effective for tissue repair, tissue support and cavity filling. One of ordinary skill would recognize these suggested applications as directly applicable to an EMR procedure, such as that disclosed by Milbocker since the EMR process works by the damaged tissue being supported while the damaged area is being repaired. Moreover, the disclosure of Kim shows that it is established in the art of EMR procedures that polymer composite gels, specifically alginate-silicate composite gels, are known to be effective, which underscores the reasonable predictability that the gel of Oreffo would be functionally equivalent to the gel of Milbocker, when used in an EMR procedure.
With respect to the limitations in claims 12, 15, 20 and 22, regarding the properties of the instant shear thinning hydrogel, (e.g. volume maintained for at least 1.5 hrs, gel-liquid transition from 25-600 Pa, etc.), the combined prior art is silent on these properties. However, because the instantly recited properties are the properties of the injected gel and the gel of Oreffo anticipates all structural elements of the instantly recited gel, the properties claimed are necessarily present. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01(II))
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623